UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-06628 Name of Registrant: The Yacktman Funds, Inc. Address of Principal Executive Offices: 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Name and address of agent of service: Yacktman Asset Management Co. The Yacktman Funds, Inc. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, Texas 78730 Registrant's telephone number including area code: 512-767-6707 Date of fiscal year end: 12/31/2012 Date of reporting period: 07/01/2011-06/30/2012 Fund Name : The Yacktman Focused Fund Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Conant Mgmt For For For Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruth Bruch Mgmt For Against Against 2 Elect Nicholas Donofrio Mgmt For For For 3 Elect Gerald Hassell Mgmt For For For 4 Elect Edmund Kelly Mgmt For Against Against 5 Elect Richard Kogan Mgmt For Against Against 6 Elect Michael Kowalski Mgmt For For For 7 Elect John Luke, Jr. Mgmt For For For 8 Elect Mark Nordenberg Mgmt For For For 9 Elect Catherine Rein Mgmt For For For 10 Elect William Richardson Mgmt For For For 11 Elect Samuel Scott III Mgmt For Against Against 12 Elect Wesley von Schack Mgmt For Against Against 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 01/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Henry Becton, Jr. Mgmt For For For 3 Elect Edward DeGraan Mgmt For For For 4 Elect Vincent Forlenza Mgmt For For For 5 Elect Claire Fraser-Liggett Mgmt For For For 6 Elect Christopher Jones Mgmt For For For 7 Elect Marshall Larsen Mgmt For For For 8 Elect Edward Ludwig Mgmt For For For 9 Elect Adel Mahmoud Mgmt For For For 10 Elect Gary Mecklenburg Mgmt For For For 11 Elect James Orr Mgmt For For For 12 Elect Willard Overlock, Jr. Mgmt For For For 13 Elect Bertram Scott Mgmt For For For 14 Elect Alfred Sommer Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Shareholder Proposal Regarding Adoption of Cumulative Voting ShrHldr Against Against For C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP 067383109 04/18/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Breslawsky Mgmt For For For 2 Elect Herbert Henkel Mgmt For For For 3 Elect Tommy Thompson Mgmt For For For 4 Elect Timothy Ring Mgmt For For For 5 Elect G. Mason Morfit Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2012 Long Term Incentive Plan Mgmt For Against Against 8 Employee Stock Purchase Plan Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Repeal of Classified Board Mgmt For For For 11 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 12/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For Against Against 8 Elect Richard Kovacevich Mgmt For Against Against 9 Elect Roderick McGeary Mgmt For For For 10 Elect Arun Sarin Mgmt For For For 11 Elect Steven West Mgmt For For For 12 Elect Jerry Yang Mgmt For For For 13 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHldr Against Against For 19 Shareholder Proposal Regarding the Retention of Shares After Retirement ShrHldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/11/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nikesh Arora Mgmt For For For 2 Elect John Cahill Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Helene Gayle Mgmt For For For 5 Elect Ellen Hancock Mgmt For For For 6 Elect Joseph Jimenez Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Bacon Mgmt For Withhold Against Elect Sheldon Bonovitz Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect EduardoMestre Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect Judith Rodin Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 2011 Employee Stock Purchase Plan Mgmt For For For 5 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 7 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For 8 Shareholder Proposal Regarding Poison Pills ShrHldr Against For Against ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Ryan Lance Mgmt For For For 7 Elect Mohd Hassan Marican Mgmt For For For 8 Elect Harold McGraw III Mgmt For Against Against 9 Elect James Mulva Mgmt For For For 10 Elect Robert Niblock Mgmt For For For 11 Elect Harald Norvik Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Elect Victoria Tschinkel Mgmt For For For 14 Elect Kathryn Turner Mgmt For Against Against 15 Elect William Wade, Jr. Mgmt For Against Against 16 Ratification of Auditor Mgmt For Against Against 17 Advisory Vote on Executive Compensation Mgmt For Against Against 18 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 19 Shareholder Proposal Regarding Safety Report ShrHldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 21 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Seely Brown Mgmt For For For 2 Elect Stephanie Burns Mgmt For For For 3 Elect John Canning Jr. Mgmt For For For 4 Elect Richard Clark Mgmt For For For 5 Elect James Flaws Mgmt For Against Against 6 Elect Gordon Gund Mgmt For For For 7 Elect Kurt Landgraf Mgmt For For For 8 Elect Deborah Rieman Mgmt For For For 9 Elect H. Onno Ruding Mgmt For For For 10 Elect Mark Wrighton Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2012 Long-Term Incentive Plan Mgmt For For For 14 Elimination of Supermajority Requirement Mgmt For For For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F113 03/13/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect JoseAlmeida Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Randall Hogan, III Mgmt For For For 8 Elect Martin Madaus Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Joseph Zaccagnino Mgmt For For For 11 Appointment of Auditor and Authority to Set Remuneration Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Reissue Treasury Shares Mgmt For Against Against 15 Amendments to Articles to Provide for Escheatment Mgmt For For For 16 Amendment to Articles to Allow Non-Cash Dividends Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Henrietta Fore Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against 6 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHldr Against For Against 8 Shareholder Proposal RegardingHydraulic Fracturing ShrHldr Against Against For 9 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/14/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Brown Mgmt For For For 2 Elect William Cobb Mgmt For For For 3 Elect Marvin Ellison Mgmt For For For 4 Elect Robert Gerard Mgmt For For For 5 Elect David Lewis Mgmt For For For 6 Elect Victoria Reich Mgmt For For For 7 Elect Bruce Rohde Mgmt For For For 8 Elect Tom Seip Mgmt For For For 9 Elect Christianna Wood Mgmt For For For 10 Elect James Wright Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Amendment to the 2008 Deferred Stock Unit Plan for Outside Directors Mgmt For For For 14 Amendment to the 2003 Long-Term Executive Compensation Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For Against Against 2 Elect Shumeet Banerji Mgmt For For For 3 Elect Rajiv Gupta Mgmt For Against Against 4 Elect John Hammergren Mgmt For Against Against 5 Elect Raymond Lane Mgmt For For For 6 Elect Ann Livermore Mgmt For For For 7 Elect Gary Reiner Mgmt For For For 8 Elect Patricia Russo Mgmt For For For 9 Elect G. Kennedy Thompson Mgmt For Against Against 10 Elect Margaret Whitman Mgmt For For For 11 Elect Ralph Whitworth Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Alex Gorsky Mgmt For For For 5 Elect Michael Johns Mgmt For For For 6 Elect Susan Lindquist Mgmt For For For 7 Elect Anne Mulcahy Mgmt For Against Against 8 Elect Leo Mullin Mgmt For For For 9 Elect William Perez Mgmt For For For 10 Elect Charles Prince Mgmt For Against Against 11 Elect David Satcher Mgmt For For For 12 Elect William Weldon Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 2012 Long-Term Incentive Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against 18 Shareholder Proposal Regarding Binding Vote on Electioneering Expenditures ShrHldr Against For Against 19 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Fox Mgmt For For For Elect John Gerlach, Jr. Mgmt For For For Elect Edward Jennings Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Capital) Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP 53071M302 09/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Evan Malone Mgmt For Withhold Against Elect David Rapley Mgmt For Withhold Against Elect Larry Romrell Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 2011 Nonemployee Director Incentive Plan Mgmt For Against Against 5 Company Name Change Mgmt For For For 6 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For For For 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHldr Against Against For Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP 665859104 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Bynoe Mgmt For For For Elect Nicholas Chabraja Mgmt For For For Elect Susan Crown Mgmt For For For Elect Dipak Jain Mgmt For For For Elect Robert Lane Mgmt For For For Elect Edward Mooney Mgmt For For For Elect John Rowe Mgmt For Withhold Against Elect Martin Slark Mgmt For For For Elect David Smith, Jr. Mgmt For For For Elect Charles Tribbett III Mgmt For For For Elect Frederick Waddell Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 2012 Stock Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHldr Against For Against 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/02/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Indra Nooyi Mgmt For For For 8 Elect Sharon Rockefeller Mgmt For For For 9 Elect James Schiro Mgmt For For For 10 Elect Lloyd Trotter Mgmt For For For 11 Elect Daniel Vasella Mgmt For For For 12 Elect Alberto Weisser Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Reapproval of the 2007 Long-Term Incentive Plan Mgmt For Against Against 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Risk Oversight Committee ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect M. Anthony Burns Mgmt For For For 3 Elect W. Don Cornwell Mgmt For For For 4 Elect Frances Fergusson Mgmt For For For 5 Elect William Gray, III Mgmt For For For 6 Elect Helen Hobbs Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Elect Marc Tessier-Lavigne Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Shareholder Proposal Regarding Political Contributions and Expenditure in Newspapers ShrHldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHldr Against Against For Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jonathan Cohen Mgmt For For For Elect Donald Delson Mgmt For For For Elect John White Mgmt For Withhold Against 2 2012 Non-Employee Director Deferred Stock Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Richard Sergel Mgmt For For For 10 Elect Ronald Skates Mgmt For For For 11 Elect Gregory Summe Mgmt For For For 12 Elect Robert Weissman Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For Withhold Against Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect William Parfet Mgmt For Withhold Against Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Re-approval of the Executive Bonus Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Judith Craven Mgmt For For For 2 Elect William DeLaney Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Richard Tilghman Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Repeal of Classified Board Mgmt For For For 8 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP 05969A105 05/07/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Betsy Cohen Mgmt For For For 2 Elect Daniel Cohen Mgmt For For For 3 Elect Walter Beach Mgmt For For For 4 Elect Michael Bradley Mgmt For For For 5 Elect Matthew Cohn Mgmt For For For 6 Elect William Lamb Mgmt For Against Against 7 Elect Frank Mastrangelo Mgmt For For For 8 Elect James McEntee, III Mgmt For Against Against 9 Elect Linda Schaeffer Mgmt For For For 10 Elect Joan Specter Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For Against Against 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For Against Against 8 Elect Edward Mueller Mgmt For For For 9 Elect Pamela Thomas-Graham Mgmt For For For 10 Elect Carolyn Ticknor Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For Against Against 3 Elect Howard Buffett Mgmt For For For 4 Elect Richard Daley Mgmt For For For 5 Elect Barry Diller Mgmt For Against Against 6 Elect Evan Greenberg Mgmt For For For 7 Elect Alexis Herman Mgmt For For For 8 Elect Muhtar Kent Mgmt For For For 9 Elect Donald Keough Mgmt For For For 10 Elect Robert Kotick Mgmt For For For 11 Elect Maria Lagomasino Mgmt For For For 12 Elect Donald McHenry Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect James Robinson III Mgmt For For For 15 Elect Peter Ueberroth Mgmt For For For 16 Elect Jacob Wallenberg Mgmt For Against Against 17 Elect James Williams Mgmt For Against Against 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect M. MicheleBurns Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For Against Against 8 Elect Lakshmi Mittal Mgmt For For For 9 Elect James Schiro Mgmt For For For 10 Elect DebraSpar Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 14 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Susan Desmond-Hellmann Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For For For 8 Elect Margaret Whitman Mgmt For For For 9 Elect Mary Wilderotter Mgmt For For For 10 Elect Patricia Woertz Mgmt For For For 11 Elect Ernesto Zedillo Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Technical Amendments Regarding Preferred Stock Mgmt For For For 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHldr Against Against For Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP 891906109 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Blanchard Mgmt For For For 2 Elect Richard Bradley Mgmt For For For 3 Elect Kriss Cloninger III Mgmt For For For 4 Elect Walter Driver, Jr. Mgmt For For For 5 Elect Gardiner Garrard, Jr. Mgmt For Against Against 6 Elect Sidney Harris Mgmt For For For 7 Elect Mason Lampton Mgmt For For For 8 Elect H. Lynn Page Mgmt For For For 9 Elect Philip Tomlinson Mgmt For For For 10 Elect John Turner Mgmt For For For 11 Elect Richard Ussery Mgmt For For For 12 Elect M. Troy Woods Mgmt For For For 13 Elect James Yancey Mgmt For Against Against 14 Elect Rebecca Yarbrough Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2008 Omnibus Plan Mgmt For Against Against 18 2012 Employee Stock Purchase Plan Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For Against Against 5 Elect Richard Davis Mgmt For For For 6 Elect Roland Hernandez Mgmt For For For 7 Elect Joel Johnson Mgmt For For For 8 Elect Olivia Kirtley Mgmt For For For 9 Elect Jerry Levin Mgmt For For For 10 Elect David O'Maley Mgmt For For For 11 Elect O'Dell Owens Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Elect DoreenWoo Ho Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 06/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Rodger Lawson Mgmt For For For 7 Elect Douglas Leatherdale Mgmt For Against Against 8 Elect Glenn Renwick Mgmt For For For 9 Elect Kenneth Shine Mgmt For For For 10 Elect Gail Wilensky Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For Against Against 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For Against Against 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For Against Against 8 Elect Marissa Mayer Mgmt For For For 9 Elect Gregory Penner Mgmt For For For 10 Elect Steven Reinemund Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For Against Against 12 Elect Arne Sorenson Mgmt For Against Against 13 Elect Jim Walton Mgmt For For For 14 Elect S. Robson Walton Mgmt For For For 15 Elect Christopher Williams Mgmt For For For 16 Elect Linda Wolf Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against 20 Shareholder Proposal Regarding Director Qualifications ShrHldr Against Against For 21 Shareholder Proposal Regarding an Incentive Compensation Report ShrHldr Against Against For Fund Name : The Yacktman Fund American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Theodore Leonsis Mgmt For Withhold Against Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Amendment to the 2007 Incentive Compensation Plan Mgmt For Against Against 5 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Conant Mgmt For For For Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mukesh Ambani Mgmt For For For 2 Elect SusanBies Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect Monica Lozano Mgmt For For For 8 Elect Thomas May Mgmt For For For 9 Elect Brian Moynihan Mgmt For For For 10 Elect Donald Powell Mgmt For For For 11 Elect Charles Rossotti Mgmt For Against Against 12 Elect Robert Scully Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against Against For 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against For Against 17 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHldr Against For Against 19 Shareholder Proposal Regarding Prohibition on Political Spending ShrHldr Against Against For Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruth Bruch Mgmt For Against Against 2 Elect Nicholas Donofrio Mgmt For For For 3 Elect Gerald Hassell Mgmt For For For 4 Elect Edmund Kelly Mgmt For Against Against 5 Elect Richard Kogan Mgmt For Against Against 6 Elect Michael Kowalski Mgmt For For For 7 Elect John Luke, Jr. Mgmt For For For 8 Elect Mark Nordenberg Mgmt For For For 9 Elect Catherine Rein Mgmt For For For 10 Elect William Richardson Mgmt For For For 11 Elect Samuel Scott III Mgmt For Against Against 12 Elect Wesley von Schack Mgmt For Against Against 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 01/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Henry Becton, Jr. Mgmt For For For 3 Elect Edward DeGraan Mgmt For For For 4 Elect Vincent Forlenza Mgmt For For For 5 Elect Claire Fraser-Liggett Mgmt For For For 6 Elect Christopher Jones Mgmt For For For 7 Elect Marshall Larsen Mgmt For For For 8 Elect Edward Ludwig Mgmt For For For 9 Elect Adel Mahmoud Mgmt For For For 10 Elect Gary Mecklenburg Mgmt For For For 11 Elect James Orr Mgmt For For For 12 Elect Willard Overlock, Jr. Mgmt For For For 13 Elect Bertram Scott Mgmt For For For 14 Elect Alfred Sommer Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Shareholder Proposal Regarding Adoption of Cumulative Voting ShrHldr Against Against For C.R. Bard, Inc. Ticker Security ID: Meeting Date Meeting Status BCR CUSIP 067383109 04/18/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Breslawsky Mgmt For For For 2 Elect Herbert Henkel Mgmt For For For 3 Elect Tommy Thompson Mgmt For For For 4 Elect Timothy Ring Mgmt For For For 5 Elect G. Mason Morfit Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2012 Long Term Incentive Plan Mgmt For Against Against 8 Employee Stock Purchase Plan Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Repeal of Classified Board Mgmt For For For 11 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 12/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For Against Against 8 Elect Richard Kovacevich Mgmt For Against Against 9 Elect Roderick McGeary Mgmt For For For 10 Elect Arun Sarin Mgmt For For For 11 Elect Steven West Mgmt For For For 12 Elect Jerry Yang Mgmt For For For 13 Amendment to the 2005 Stock Incentive Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHldr Against Against For 18 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHldr Against Against For 19 Shareholder Proposal Regarding the Retention of Shares After Retirement ShrHldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/11/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nikesh Arora Mgmt For For For 2 Elect John Cahill Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Helene Gayle Mgmt For For For 5 Elect Ellen Hancock Mgmt For For For 6 Elect Joseph Jimenez Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Bacon Mgmt For Withhold Against Elect Sheldon Bonovitz Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect EduardoMestre Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect Judith Rodin Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 2011 Employee Stock Purchase Plan Mgmt For For For 5 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Against 6 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 7 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For 8 Shareholder Proposal Regarding Poison Pills ShrHldr Against For Against ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Ryan Lance Mgmt For For For 7 Elect Mohd Hassan Marican Mgmt For For For 8 Elect Harold McGraw III Mgmt For Against Against 9 Elect James Mulva Mgmt For For For 10 Elect Robert Niblock Mgmt For For For 11 Elect Harald Norvik Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Elect Victoria Tschinkel Mgmt For For For 14 Elect Kathryn Turner Mgmt For Against Against 15 Elect William Wade, Jr. Mgmt For Against Against 16 Ratification of Auditor Mgmt For Against Against 17 Advisory Vote on Executive Compensation Mgmt For Against Against 18 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 19 Shareholder Proposal Regarding Safety Report ShrHldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 21 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For 22 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHldr Against Against For Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Seely Brown Mgmt For For For 2 Elect Stephanie Burns Mgmt For For For 3 Elect John Canning Jr. Mgmt For For For 4 Elect Richard Clark Mgmt For For For 5 Elect James Flaws Mgmt For Against Against 6 Elect Gordon Gund Mgmt For For For 7 Elect Kurt Landgraf Mgmt For For For 8 Elect Deborah Rieman Mgmt For For For 9 Elect H. Onno Ruding Mgmt For For For 10 Elect Mark Wrighton Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2012 Long-Term Incentive Plan Mgmt For For For 14 Elimination of Supermajority Requirement Mgmt For For For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F113 03/13/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect JoseAlmeida Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Randall Hogan, III Mgmt For For For 8 Elect Martin Madaus Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Joseph Zaccagnino Mgmt For For For 11 Appointment of Auditor and Authority to Set Remuneration Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Reissue Treasury Shares Mgmt For Against Against 15 Amendments to Articles to Provide for Escheatment Mgmt For For For 16 Amendment to Articles to Allow Non-Cash Dividends Mgmt For For For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP 24702R101 07/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Breyer Mgmt For Withhold Against Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Gerard Kleisterlee Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Shantanu Narayen Mgmt For For For Elect H. Ross Perot, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 6 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 7 Shareholder Proposal Regarding Declaration of Dividends ShrHldr Against Against For eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP 278642103 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect William Ford, Jr. Mgmt For For For 3 Elect Dawn Lepore Mgmt For For For 4 Elect Kathleen Mitic Mgmt For For For 5 Elect Pierre Omidyar Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Amendment to the 2008 Equity Incentive Award Plan Mgmt For Against Against 8 Employee Stock Purchase Plan Mgmt For For For 9 Repeal of Classified Board Mgmt For For For 10 Restoration of Right to Call a Special Meeting Mgmt For For For 11 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Henrietta Fore Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against 6 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHldr Against For Against 8 Shareholder Proposal RegardingHydraulic Fracturing ShrHldr Against Against For 9 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against Against For H&R Block, Inc. Ticker Security ID: Meeting Date Meeting Status HRB CUSIP 093671105 09/14/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Brown Mgmt For For For 2 Elect William Cobb Mgmt For For For 3 Elect Marvin Ellison Mgmt For For For 4 Elect Robert Gerard Mgmt For For For 5 Elect David Lewis Mgmt For For For 6 Elect Victoria Reich Mgmt For For For 7 Elect Bruce Rohde Mgmt For For For 8 Elect Tom Seip Mgmt For For For 9 Elect Christianna Wood Mgmt For For For 10 Elect James Wright Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Amendment to the 2008 Deferred Stock Unit Plan for Outside Directors Mgmt For For For 14 Amendment to the 2003 Long-Term Executive Compensation Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For Against Against 2 Elect Shumeet Banerji Mgmt For For For 3 Elect Rajiv Gupta Mgmt For Against Against 4 Elect John Hammergren Mgmt For Against Against 5 Elect Raymond Lane Mgmt For For For 6 Elect Ann Livermore Mgmt For For For 7 Elect Gary Reiner Mgmt For For For 8 Elect Patricia Russo Mgmt For For For 9 Elect G. Kennedy Thompson Mgmt For Against Against 10 Elect Margaret Whitman Mgmt For For For 11 Elect Ralph Whitworth Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Andy Bryant Mgmt For For For 3 Elect Susan Decker Mgmt For For For 4 Elect John Donahoe Mgmt For For For 5 Elect Reed Hundt Mgmt For For For 6 Elect Paul Otellini Mgmt For For For 7 Elect James Plummer Mgmt For For For 8 Elect David Pottruck Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHldr Against Against For Janus Capital Group Inc. Ticker Security ID: Meeting Date Meeting Status JNS CUSIP 47102X105 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Elect Timothy Armour Mgmt For Against Against 3 Elect J. Richard Fredericks Mgmt For For For 4 Elect Lawrence Kochard Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2010 Long Term Incentive Stock Plan Mgmt For Against Against 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Shareholder Proposal Regarding Independent Board Chair ShrHldr N/A For N/A Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Alex Gorsky Mgmt For For For 5 Elect Michael Johns Mgmt For For For 6 Elect Susan Lindquist Mgmt For For For 7 Elect Anne Mulcahy Mgmt For Against Against 8 Elect Leo Mullin Mgmt For For For 9 Elect William Perez Mgmt For For For 10 Elect Charles Prince Mgmt For Against Against 11 Elect David Satcher Mgmt For For For 12 Elect William Weldon Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 2012 Long-Term Incentive Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against 18 Shareholder Proposal Regarding Binding Vote on Electioneering Expenditures ShrHldr Against For Against 19 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For Lancaster Colony Corporation Ticker Security ID: Meeting Date Meeting Status LANC CUSIP 513847103 11/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Fox Mgmt For For For Elect John Gerlach, Jr. Mgmt For For For Elect Edward Jennings Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Capital) Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP 53071M302 09/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Evan Malone Mgmt For Withhold Against Elect David Rapley Mgmt For Withhold Against Elect Larry Romrell Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 2011 Nonemployee Director Incentive Plan Mgmt For Against Against 5 Company Name Change Mgmt For For For 6 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect David Calhoun Mgmt For Withhold Against Elect Victor Dzau Mgmt For For For Elect Omar Ishrak Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect James Lenehan Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Kendall Powell Mgmt For Withhold Against Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/15/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For For For 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHldr Against Against For Patterson Companies, Inc. Ticker Security ID: Meeting Date Meeting Status PDCO CUSIP 703395103 09/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andre Lacy Mgmt For For For Elect Les Vinney Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/02/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Indra Nooyi Mgmt For For For 8 Elect Sharon Rockefeller Mgmt For For For 9 Elect James Schiro Mgmt For For For 10 Elect Lloyd Trotter Mgmt For For For 11 Elect Daniel Vasella Mgmt For For For 12 Elect Alberto Weisser Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Reapproval of the 2007 Long-Term Incentive Plan Mgmt For Against Against 16 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For 17 Shareholder Proposal Regarding Risk Oversight Committee ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chair ShrHldr Against For Against Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect M. Anthony Burns Mgmt For For For 3 Elect W. Don Cornwell Mgmt For For For 4 Elect Frances Fergusson Mgmt For For For 5 Elect William Gray, III Mgmt For For For 6 Elect Helen Hobbs Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Elect Marc Tessier-Lavigne Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Shareholder Proposal Regarding Political Contributions and Expenditure in Newspapers ShrHldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHldr Against Against For Resource America, Inc. Ticker Security ID: Meeting Date Meeting Status REXI CUSIP 761195205 03/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jonathan Cohen Mgmt For For For Elect Donald Delson Mgmt For For For Elect John White Mgmt For Withhold Against 2 2012 Non-Employee Director Deferred Stock Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect David Faust Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Action by Written Consent Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Amendment to the 2010 Long Term Cash Incentive Plan Mgmt For For For 16 Amendment to the Executive Officer Incentive Plan Mgmt For For For 17 2012 Employee Stock Purchase Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHldr Against Against For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Richard Sergel Mgmt For For For 10 Elect Ronald Skates Mgmt For For For 11 Elect Gregory Summe Mgmt For For For 12 Elect Robert Weissman Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For Withhold Against Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect William Parfet Mgmt For Withhold Against Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Re-approval of the Executive Bonus Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Judith Craven Mgmt For For For 2 Elect William DeLaney Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Richard Tilghman Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Repeal of Classified Board Mgmt For For For 8 Ratification of Auditor Mgmt For For For The Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TBBK CUSIP 05969A105 05/07/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Betsy Cohen Mgmt For For For 2 Elect Daniel Cohen Mgmt For For For 3 Elect Walter Beach Mgmt For For For 4 Elect Michael Bradley Mgmt For For For 5 Elect Matthew Cohn Mgmt For For For 6 Elect William Lamb Mgmt For Against Against 7 Elect Frank Mastrangelo Mgmt For For For 8 Elect James McEntee, III Mgmt For Against Against 9 Elect Linda Schaeffer Mgmt For For For 10 Elect Joan Specter Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For Against Against 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For Against Against 8 Elect Edward Mueller Mgmt For For For 9 Elect Pamela Thomas-Graham Mgmt For For For 10 Elect Carolyn Ticknor Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For Against Against 3 Elect Howard Buffett Mgmt For For For 4 Elect Richard Daley Mgmt For For For 5 Elect Barry Diller Mgmt For Against Against 6 Elect Evan Greenberg Mgmt For For For 7 Elect Alexis Herman Mgmt For For For 8 Elect Muhtar Kent Mgmt For For For 9 Elect Donald Keough Mgmt For For For 10 Elect Robert Kotick Mgmt For For For 11 Elect Maria Lagomasino Mgmt For For For 12 Elect Donald McHenry Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect James Robinson III Mgmt For For For 15 Elect Peter Ueberroth Mgmt For For For 16 Elect Jacob Wallenberg Mgmt For Against Against 17 Elect James Williams Mgmt For Against Against 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect M. MicheleBurns Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For Against Against 8 Elect Lakshmi Mittal Mgmt For For For 9 Elect James Schiro Mgmt For For For 10 Elect DebraSpar Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 14 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For 15 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Susan Desmond-Hellmann Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For For For 8 Elect Margaret Whitman Mgmt For For For 9 Elect Mary Wilderotter Mgmt For For For 10 Elect Patricia Woertz Mgmt For For For 11 Elect Ernesto Zedillo Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Technical Amendments Regarding Preferred Stock Mgmt For For For 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHldr Against Against For Total System Services, Inc. Ticker Security ID: Meeting Date Meeting Status TSS CUSIP 891906109 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Blanchard Mgmt For For For 2 Elect Richard Bradley Mgmt For For For 3 Elect Kriss Cloninger III Mgmt For For For 4 Elect Walter Driver, Jr. Mgmt For For For 5 Elect Gardiner Garrard, Jr. Mgmt For Against Against 6 Elect Sidney Harris Mgmt For For For 7 Elect Mason Lampton Mgmt For For For 8 Elect H. Lynn Page Mgmt For For For 9 Elect Philip Tomlinson Mgmt For For For 10 Elect John Turner Mgmt For For For 11 Elect Richard Ussery Mgmt For For For 12 Elect M. Troy Woods Mgmt For For For 13 Elect James Yancey Mgmt For Against Against 14 Elect Rebecca Yarbrough Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2008 Omnibus Plan Mgmt For Against Against 18 2012 Employee Stock Purchase Plan Mgmt For For For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For Against Against 5 Elect Richard Davis Mgmt For For For 6 Elect Roland Hernandez Mgmt For For For 7 Elect Joel Johnson Mgmt For For For 8 Elect Olivia Kirtley Mgmt For For For 9 Elect Jerry Levin Mgmt For For For 10 Elect David O'Maley Mgmt For For For 11 Elect O'Dell Owens Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Elect DoreenWoo Ho Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 06/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For Against Against 2 Elect Richard Burke Mgmt For Against Against 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Rodger Lawson Mgmt For For For 7 Elect Douglas Leatherdale Mgmt For Against Against 8 Elect Glenn Renwick Mgmt For For For 9 Elect Kenneth Shine Mgmt For For For 10 Elect Gail Wilensky Mgmt For Against Against 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Lobbying Report ShrHldr Against Against For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For Against Against 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For Against Against 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For Against Against 8 Elect Marissa Mayer Mgmt For For For 9 Elect Gregory Penner Mgmt For For For 10 Elect Steven Reinemund Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For Against Against 12 Elect Arne Sorenson Mgmt For Against Against 13 Elect Jim Walton Mgmt For For For 14 Elect S. Robson Walton Mgmt For For For 15 Elect Christopher Williams Mgmt For For For 16 Elect Linda Wolf Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHldr Against For Against 20 Shareholder Proposal Regarding Director Qualifications ShrHldr Against Against For 21 Shareholder Proposal Regarding an Incentive Compensation Report ShrHldr Against Against For Pursuant to the requirements of the Investment Company Act of 1940,the registrant has duly caused this report to be signed on its behalf by the undersigned,thereunto duly authorised. Registrant: The Yacktman Funds, Inc. By: /s/Donald A. Yacktman Name: Donald A. Yacktman Title: President Date: Aug /1/ 2012
